PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of
Sinkular, et al.
Application No. 16/331,540
Filed: March 8, 2019	
Attorney Docket No. 18402-04223
(710792US)


:
:
:                        DECISION ON PETITION
:
:




This is a decision on the petition under 37 CFR 1.137(a), filed February 17, 2021, to revive the above-identified application.

It is noted that the present petition is not signed by an attorney or agent of record. However, in accordance with 37 CFR 1.34(a), the signature of James P. Purrington Jr. appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts. 

The petition is GRANTED.

The above-identified application became abandoned for failure to timely file proper reply to final Office action, mailed July 17, 2020, which set a shortened statutory period for reply of three (3) months. A three (3) month extension of time under the provisions of 37 CFR 1.136(a) was obtained on January 19, 2021. Accordingly, this application became abandoned on January 19, 2021. The Office mailed a Notice of Abandonment on February 5, 2021. 
 
The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), an amendment under 37 CFR 1.114 and payment of the RCE fee of $1360.00 (previously received October 15, 2020), the Declaration under 37 CFR 1.63 for Joint Inventor Todd Deaville, and the previously received Declarations for Inventors, Jasmin Jijina Sinkular, Boris Shulkin, Benjamin May, Joern Ihlenburg, Umer Shahid, Yuesheng Lu,  (2) the petition fee of $2100.00, and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 2817 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114 on October 15, 2020.

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.


/LIANA S WALSH/Lead Paralegal Specialist, OPET